Citation Nr: 1602398	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-42 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUE

1.  Entitlement to an effective date earlier than September 16, 2009 for the award of additional compensation paid for the Veteran's dependent spouse.

2.  Entitlement to an initial compensable rating prior to November 23, 2010, and in excess of 10 percent thereafter, for hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to February 1963.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 administrative decision of the Department of Veterans' Affairs (VA) Regional Office in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection was received by VA on August 18, 2006; on this form, he identified that he was married, but there was no marriage license or other evidence supporting that he was legally married.

2.  In connection with notice of an October 2007 rating decision granting service connection for a right knee disability and a 30 percent evaluation, the RO requested evidence of the Veteran's marriage; the RO indicated that the Veteran had one year to provide the evidence requested in order for the effective date for the award of additional compensation paid for the Veteran's dependent spouse to be in August 2006.

3.  The Veteran has admitted on several occasions that he did not respond with evidence of his marriage within a year of the October 2007 notice; therefore, a response to this request was not received within the one year deadline.

4.  The Veterans' Administration received a VA Form 21-686c, "Declaration of Status of Dependents," on June 8, 2009.

5.  A November 2009 administrative decision notified the Veteran that his dependent spouse was added to his award beginning October 14, 2009; later the effective date was adjusted to September 16, 2009.

6.  In a letter submitted by the Veteran in December 2015, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of June 8, 2009, but no earlier, for the award of additional compensation for the Veteran's dependent spouse, have been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating prior to November 23, 2010, and in excess of 10 percent thereafter, for hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

There are some claims, however, to which the duties to notify and assist do not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claim on appeal, no notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by a failure to provide notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

II.  Claim for an Earlier Effective Date

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C.A. § 1115.  The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.




III.  Analysis

The November 2009 administrative decision on appeal granted additional disability compensation for the Veteran's dependent spouse effective October 14, 2009.  Later the effective date was adjusted to September 16, 2009.  The Veteran contends that an earlier effective date is warranted for the award of compensation for his dependent spouse.

The Veteran filed a claim for service connection in August 2006.  A rating decision was made in October 2007.  The RO granted service connection for his right knee at 30 percent.  Therefore, he first became eligible for additional compensation for a dependent with that rating decision.

In the notification that accompanied the October 2007 rating decision, it was noted that before the Veteran could receive additional benefits for any dependent(s), VA required a completed copy of the enclosed VA Form 21-686c, "Declaration of Status of Dependents."  The Veteran was informed he had one year from the date of the letter, i.e. until October 19, 2008, to return the requested information and receive payment from the date his original claim was received.  Otherwise, VA would pay any additional compensation for dependents from the date it received the requested evidence.  No response was received to this letter regarding dependents within a year.  By the Veteran's own admission, including at the Board hearing and in written statements, he did not provide any evidence of his dependent spouse within a year.  He has repeatedly claimed that he was frustrated by the October 2007 rating decision because he was denied service connection for other disabilities.  He filed an appeal of those issues and was eventually granted service connection for melanoma and hearing loss.  The Board recognizes that the Veteran was frustrated by the original denial of service connection; however, the issues of service connection and receiving additional benefits for a dependent spouse are separate and distinct.  On numerous occasions, the Veteran submitted evidence and correspondence in support of his claims for service connection for melanoma and hearing loss after the October 2007 rating decision.  However, he did not complete a VA Form 21-686c or submit other evidence of his marriage within the one year deadline as he was clearly informed he needed to do in the October 2007 notification.  Because no evidence was submitted within a year, the Board has no alternative but to look at when evidence of his marriage was first received after that time.

Subsequent to the one year period expiring in October 2008, the Veteran claims that he first submitted the VA Form 21-686c in June 2009.  The RO denied that contention and determined that the Veteran first submitted evidence of his marriage in October 2009.  This date was adjusted to September 16, 2009.  The date of September 16, 2009 was used because there was a Report of Contact with the Veteran on that date.  According to the report, the Veteran called and asked about the status of his claim to add his dependent spouse that he submitted in June 2009.

The RO found that no earlier claim for his spouse was made prior to the September 16, 2009 phone call.  The Board disagrees with that finding.  There is a VA Form 21-686c that was received by VA on June 8, 2009.  Therefore, the Board finds that the appropriate date for the addition of the spouse should be June 8, 2009.  There is no evidence of a claim for the dependent spouse prior to June 8, 2009.

Alternatively, the Veteran has claimed that he submitted a VA Form 21-686c with his original claim.  However, the Board does not find any evidence in support of this contention.  The claims form does indicate that he was married but there was no VA Form 21-686c or marriage certificate included in the claims form.  The RO in the October 2007 notification indicated that VA was aware of the Veteran's contention of being married with the claims application but needed additional evidence within a year in order to approve that status.  As discussed above, that evidence was not received within a year.

The Veteran is not entitled to an effective date for his dependent spouse earlier than June 8, 2009.  The Veteran has alleged that his claims have been mishandled repeatedly and that his correspondence has been lost or ignored regularly by VA.  The Board acknowledges that the Veteran's claims have been pending for several years; however, that does not alter the application of the regulations concerning proof of dependent status.  Much the Veteran's allegations are related to medical evidence related to his service connection claims.  There is no specific evidence that the Veteran provided the necessary evidence of his marriage until his application for compensation for a dependent in June 2009.  By the Veteran's own admission, he did not provide evidence when it was requested within a year of October 2007.

The Board finds that the preponderance of the evidence supports the Veteran's claim for an effective date of June 8, 2009, but no earlier, for additional compensation for his dependent spouse.

IV.  Withdrawal of Appeal

In a December 2015 letter from the Veteran's representative, the Veteran indicated that he wished to withdraw from appellate consideration his claim of entitlement to an increased rating for hearing loss.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Board finds that the December 2015 statement and the Veteran's testimony at the December 2015 hearing indicating his intention to withdraw his appeal of an increased rating for hearing loss satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn his appeal as to the claim of entitlement to an increased rating for hearing loss, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.



ORDER

Entitlement to an effective date of June 8, 2009, but no earlier, for the award of additional compensation paid for the Veteran's dependent spouse is granted.

The appeal of the issue of an initial compensable rating prior to November 23, 2010, and in excess of 10 percent thereafter, for hearing loss, is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


